DETAILED ACTION
Response to Amendment
The amendment filed 06/30/2021 has been entered.
Claims 1-8 are withdrawn/non-elected.
Claims 9-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically there is no description in the specification on what the term "noise channel" means and how a person of ordinary skill in the art would understand that the term in order to convey that applicant had possession of the claimed invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 9 and 18, the term “noise channel” is indefinite as a person of ordinary skill would not be able to ascertain the metes and bounds of the claimed invention based on the claim. It can mean noise that must be filtered out based on the underwater environment or it can mean a separate communication channel. There is no clear meaning that can be understood based on the language in the claim. For purpose of compact prosecution examiner is interpreting “noise channel” to mean noise to be avoided, removed, filtered or cancelled.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahmed- IEEE (2009).
Regarding claim 9, Ahmed [Abstract; Fig 10, Page 8, 9] discloses measuring one or more environmental parameters[Step 1 of Fig 10 in Page 8, 1st column]; 
characterizing a noise channel in response to the one or more environmental parameters[Step 4 of Fig 10 in Page 8, 1st column; CI mapping on page 8, 9, i.e. characterizes noise as per background noise]; 
characterizing an acoustic communication channel in response to the one or more environmental parameters[Page 8, Col 1, Analysis and Page 9, Col 1 disclose characterizing acoustic communication channel from measured parameters]; 
conducting a communication performance simulation with the characterized noise channel and the acoustic communication channel[Page 8, Col 1, step 6 is a communication performance simulation based on parameters such as on page 9]; 

and transmitting the physical layer parameter to an underwater vehicle in real time during a mission[Abstract, "continue transmission" in Fig 10].  
Regarding claim 18, Ahmed [Abstract; Fig 10, Page 8, 9] discloses a processor[Page 8, Col 1 discloses computing]; 
and a memory system including one or more non-transitory computer-readable medium storing instructions thereon that, when executed by the processor cause the computing system to[Page 7 Col 2 discusses storing values, Page 8 discloses prior sensed and stored parameters and saved location data and Page 10, Col 1 discusses memory;]: 
characterize a noise channel in response to one or more environmental parameters[Step 4 of Fig 10 in Page 8, 1st column; CI mapping on page 8, 9, i.e. characterizes noise as per background noise]; 
characterize a subsea acoustic communication channel in response to the one or more environmental parameters[Page 8, Col 1, Analysis and Page 9, Col 1 disclose characterizing acoustic communication channel from measured parameters]; 
conduct a communication performance simulation with the characterized noise channel and the subsea acoustic communication channel[Page 8, Col 1, step 6 is a communication performance simulation based on parameters such as on page 9]; 
determine a physical layer parameter in response to the communication performance simulation[Page 8, Col 1, step 6 and "continue transmission" in Fig 10 discloses the physical layer is confirmed and determined by the simulation/test]; 

Regarding claims 10 and 19, Ahmed discloses determining a data delivery parameter in response to the communication performance simulation [Table II; Page 8, Col 1, step 6 and threshold test step of Fig 10].  
Regarding claim 11, Ahmed discloses the data delivery parameter comprises one or more of latency, quality, spatial resolution, temporal resolution, or a combination thereof. [Page 9 has absorption coefficient and path loss and Table II].  
Regarding claim 12, Ahmed discloses the one or more environmental parameters comprises underwater currents, acoustic noise, temperature, salinity, sound velocity, or a combination thereof.[Page 9, Table II]  
Regarding claim 13, Ahmed discloses the physical layer parameter comprises carrier frequency, bandwidth, error correcting codes, modulation order, symbol rate, or a combination thereof. [Abstract discusses frequency; Page 9 discusses modulation and bandwidth]  
Regarding claim 14, Ahmed discloses controlling the underwater vehicle in response to the communication performance simulation. [Page 8, Col 2 discloses AUV]  
Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 15,
Regarding claim 16, Ahmed discloses characterizing the acoustic communication channel using a sound velocity profile, a channel spread, a Doppler shift, or a combination thereof. [Table I discloses doppler shift, sound speed profile, delay spread, etc]
Regarding claims 17 and 20, Ahmed discloses a data delivery parameter in response to an operational mode of the underwater vehicle [Abstract, Page 1, Col 1, Page 8, Col 2 discloses use with AUV]. 
Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645